Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered October 27, 1993, convicting him of grand larceny in the second degree and offering a false instrument for filing in the first degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant, a podiatrist, was participating in the Medicaid program. The evidence at trial established that although the defendant never prescribed orthotics fabricated from casts for his Medicaid patients but rather furnished an orthotic only after tracing their feet on an order form, he nonetheless billed Medicaid under its procedure code 90473 which requires casting and fabrication.
Contrary to the defendant’s assertion on appeal, the language of procedure code 90473 is not ambiguous and, on its face, gives notice that in order to bill thereunder, a podiatrist must have made a three-dimensional cast of his patient’s feet (see, People v Feldman, 204 AD2d 347). Furthermore, there is nothing in the record to establish that the defendant is entitled to an offset for the value of services he did provide and for which he claims he could have billed under another code (see, People v Feldman, supra).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.